                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                               EUGENE DIVISION




LEAH C.,1                                                                  No. 6:17-cv-1443-AC

                            Plaintiff,                                     ORDER

         v.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                            Defendant.



HERNÁNDEZ, District Judge:

         Magistrate Judge Acosta issued a Findings and Recommendation [29] on December 20,

2018, in which he recommends the Court reverse the Commissioner’s decision and remand for




1
 In the interest of privacy, this order uses only the first name and the initial of the last name of the non-
governmental party or parties in this case.

1 - ORDER
further administrative proceedings. The matter is now before me pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, I find no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [29].

Accordingly, the decision of the Commissioner is reversed and remanded for further

administrative proceedings.

       IT IS SO ORDERED.



       DATED this           day of ___________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
